Title: From Benjamin Franklin to Francis Childs, 8 February 1785
From: Franklin, Benjamin
To: Childs, Francis


				
					
						Sir,
						Passy, Feb. 8. 1785.
					
					I received your Letter of Nov. 13. with the preceding one therein mentioned. I had some Discourse with Mr Jay respecting you, and I express’d a Willingness to assist you in Setting up your Business, on the same Terms as I had formerly done other young Printers of good Character, viz. Whitemash & Timothy in Carolina, Smith and afterwards Mecom at Antigua, Parker at New York, Franklin at Rhodeisland, Holland & Miller at Lancaster, & afterwards Dunlap, and Hall at Philadelphia; but nothing was concluded between us, and I expected to have been in America before this time, with a very large Quantity of Types which I have here pack’d up. I still hope to be there in the ensuing Summer, when we may carry this Proposal into Execution if it shall suit you. In the mean time I would not have you miss any good Opportunity of settling yourself, for I am old & infirm, & Accidents may prevent us. The good Character given of you by Mr Jay, is my Inducement to serve you if I can, and it will give me Pleasure if it succeeds.— I am oblig’d to you for the care you took in securing my Press; and am Sir, Your Friend & Servant
					
						B Franklin
					
				
				
					If Mrs Parker is still living at Woodbridge, perhaps she can show you the Agreement between her Husband & me, and you may consider the Terms of it before my Arrival.
				
			